Citation Nr: 0517025	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  02-04 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected lumbar disk disease with right lower 
extremity radiculopathy, currently evaluated as 60 percent 
disabling.  

2.  Entitlement to specially adapted housing or a special 
home adaptation grant.

3.  Entitlement to special monthly compensation (SMC) based 
on a need for regular aid and attendance and/or being 
housebound.

4.  Entitlement to automobile and adaptive equipment and/or 
adaptive equipment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1992 to January 
1994. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Louisville, Kentucky 
(the RO).

This case was previously before the Board and was remanded to 
the VA Appeals Management Center (AMC) in December 2003.  The 
remote procedural history of this case was set out therein 
and will not be repeated.

In February 2005 the AMC issued a Supplemental Statement of 
the Case (SSOC) which continued to deny the veteran's claims.  
The case has been returned to the Board for further appellate 
proceedings.

For the sake of economy, the Board will employ the term "low 
back disability" to represent the service-connected lumbar 
disk disease with right lower extremity radiculopathy.  

Issues not on appeal

In a May 2005 brief, the veteran's representative raised the 
issues of entitlement to service connection for left shoulder 
and left wrist disabilities as secondary to the service-
connected low back disability.  Those issues have not been 
presented to or adjudicated by the RO, and they are referred 
to the RO for appropriate action.  



FINDINGS OF FACT

1.  The veteran's service-connected low back disability is 
manifested by pain and functional loss such that he requires 
regular use of assistive devices.  The medical evidence of 
record indicates that the veteran's service-connected low 
back disability does not encompass spinal cord involvement, 
ankylosis or foot drop.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's low back disability, so 
as to render impractical the application of the regular 
schedular standards.

3.  Service connection is in effect for low back disability 
and residuals of left thumb injury, evaluated as 60 percent 
and 10 percent disabling, respectively.  The veteran has been 
rated as totally disabling for compensation purposes based on 
individual unemployability (TDIU).
  
4.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes, or 
contraction of the visual field to 5 degrees or less.

5.  The veteran is not a patient in a nursing home.

6.  The veteran's service-connected disabilities do not 
render him unable to tend to the basic functions of self care 
without regular assistance from another person, and do not 
render him vulnerable to the hazards and dangers incident to 
his environment.

7.  The veteran has not suffered the loss or permanent loss 
of use of one or both feet or one or both hands, permanent 
impairment of vision of both eyes, or ankylosis of one or 
both knees or one or both hips due to service-connected 
disability.




CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 60 
percent for lumbar disk disease with right lower extremity 
radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5293 (prior to 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (from September 26, 2003).

2.  The criteria for increased disability rating for lumbar 
disk disease with right lower extremity radiculopathy on an 
extraschedular basis have not been met.  38 C.F.R. 
§ 3.321(b)(1) (2004).

3.  The criteria for entitlement to specially adapted housing 
have been met.  38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. 
§ 3.809 (2004).

4.  The criteria for SMC based on the need for regular aid 
and attendance of another person or due to being housebound 
have not been met.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 
C.F.R. §§ 3.351, 3.352 (2004).

5.  The criteria for automobile and adaptive equipment and/or 
adaptive equipment have not been met.  38 U.S.C.A. §§ 3901, 
3902 (West 2002); 38 C.F.R. §§ 3.350, 3.808 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks various benefits, in essence based on the 
severity of his service-connected low back disability.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence. 

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See  38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2004).  In  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

As has been noted in the Introduction, this case was remanded 
by the Board in December 2003.  One of the reasons for the 
Board's remand was to ensure proper VCAA compliance.  See the 
Board's December 12, 2003 remand, pages 3-4. 

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the March 2002 Statement of the Case (SOC) and 
the September 2002 and February 2005 SSOCs of the pertinent 
law and regulations, of the need to submit additional 
evidence on his claims, and of the particular deficiencies in 
the evidence with respect to his claims.  The February 2005 
SSOC advised the veteran of changes in the VA rating 
schedule, as instructed in the Board's December 2003 remand.   

More significantly, pursuant to the Board's remand a letter 
was sent to the veteran in March 2004, with a copy to his 
representative, which was specifically intended to address 
the requirements of the VCAA.  The letter enumerated in 
detail what the evidence must show to substantiate the 
claims.   See the March 5, 2004 letter, 
page 7. 

Second, VA must inform the claimant of the information and 
evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the March 
2004 VCAA letter, the AMC informed the veteran that VA was 
responsible for getting  "Relevant records held by any 
Federal Agency.  This may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  The letter further advised that VA will 
make reasonable efforts to get the following evidence:  
"Relevant records not held by a Federal agency.  This may 
include records from State or local governments, private 
doctors and hospitals, or current or former employers."  See 
the March 5, 2004 letter, page 5.

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, the March 2004 VCAA letter generally advised the 
veteran to give VA enough information about relevant records 
so such could be requested from the agency or person who has 
them.  See the March 5, 2004 letter, pages 2 and 5.  

Specifically, pursuant to the Board's remand instructions, 
the March 2004 VCAA letter AMC informed the veteran:  
"Please provide the names, dates, and addresses of all 
medical care providers, inpatient and outpatient, VA and 
private, who treated you for your low back disability since 
July 2002."  See the March 5, 2004 letter, page 2. 

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the March 2004 letter 
informed the veteran: "Please submit any additional evidence 
to help substantiate your appeal."  See the March 5, 2004 
letter, page 2.

The Board finds that the March 2004 letter, the May 2002 SOC, 
and the September 2002 and February 2005 SSOC properly 
notified the veteran and his representative of the 
information and medical evidence, not previously provided to 
VA that is necessary to substantiate the claims, and properly 
indicated which information and evidence is to be provided by 
the veteran and which VA would attempt to obtain on his 
behalf.  

The Board further notes that, even though the March 2004 VCAA 
letter requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  One year has elapsed 
since the March 2004 letter.  

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of these claims 
(by rating decisions in October 2001 and January 2002).  See 
Pelegrini v. Principi, 17 Vet. App 412 (2004).  However, the 
claims were re-adjudicated and a SSOC was provided to the 
veteran in February 2005 following VCAA notice compliance 
action.  The veteran was provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to the VA notice.  
In March 2005, he requested that his claims be immediately 
forwarded to the Board for a decision.  Based on this 
history, the Board believes that any timing deficiencies have 
been corrected, because his claims were subsequently re-
adjudicated by the RO after appropriate VCAA notice was 
provided.  
Thus, any concerns expressed by the Court in Pelegrini as to 
adjudication of the claim before issuance of a VCAA notice 
letter have been rectified by the subsequent readjudication 
of the claim.  Therefore, there is no prejudice to the 
veteran in proceeding to consider his claims on the merits.  
See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 
14, 2005).  


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent possible.  The evidence of record 
includes VA medical records and reports of VA examinations, 
which will be described below.  The RO completed the 
evidentiary development requested in the December 2003 Board 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[compliance with remand instructions is neither optional nor 
discretionary].  Recent VA treatment reports have been 
obtained.  The veteran was afforded a VA examination in April 
2004.  

There is no indication that there currently exists any 
evidence which has a bearing on this case which has not been 
obtained.  The veteran and his representative have not 
identified any outstanding evidence.  As noted above, the 
veteran has requested that his claims be immediately 
forwarded to the Board for a decision.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims have been consistent with the provisions of the VCAA.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claims.  See 38 C.F.R. § 3.103 (2004).  The veteran 
declined the opportunity to testify at a personal hearing.  
See his Substantive Appeal (VA Form 9) dated in March 2002.  

Accordingly, the Board will proceed to a decision on the 
merits.

Factual background

Service medical records indicate that the veteran was an 
aviation ordinanceman aboard an aircraft carrier.  He 
sustained low back disability through lifting heavy objects 
such as bombs.  It appears that he was separated from naval 
service in January 1994 due to his low back disability.

In an October 1994 rating decision, service connection was 
awarded for history of herniated lumbar disc with right lower 
extremity radiculopathy and a 20 percent rating was assigned.  
In July 1998 and April 2000, the rating was increased to 
40 percent and 60 percent disabling, respectively.  

The veteran's left thumb problems evidently started in 1993, 
during service.  He underwent surgery on his left thumb in 
June 1994.  In April 2000, the RO awarded service connection 
for residuals of a left thumb injury, evaluated as 10 percent 
disabling, and a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  

In December 2000, the veteran sought a higher rating for his 
service-connected low back disability.  

VA treatment records dated from 1999 to 2003 reflect 
complaints of chronic back pain, most recently in July 2002.  
At that time, the veteran described the pain as constant and 
dull at rest.  With activities, he had shooting pain in the 
hips, knees, and feet.  There was intermittent tingling at 
the base of the big toe, but no significant numbness.  
Physical examination revealed tenderness to palpation in the 
mid lower lumbar and paravertebral musculature.  There was 
full range of motion with tenderness.  

The veteran was afforded a VA examination in April 2004.  It 
was noted that an magnetic resonance imaging (MRI) report in 
February 1999 showed a 2-3 mm annular disc bulge at L4-L5 and 
L5-S1 with some degenerative signal loss at both discs.  
There was also minor bilateral articular proliferation at L4-
L5.  Subsequent to that test, he had a normal myelogram and a 
normal electromyography (EMG).  

The veteran reported to the examination in a wheelchair with 
his mother, in a left arm brace as a well as a left shoulder 
brace.  He claimed that he could only walk 10-20 feet, after 
which his legs went numb and he fell.  He said he could not 
use his left arm due to a rotator cuff injury and left hand 
surgery.  He could not use his right arm due to it going numb 
after repetitive use.  He stated that his mother and sister 
must bathe and feed him, and perform all of his activities 
for him at home.  He said he was only able to walk a small 
amount.  At home, he used a cane, but he reported that he had 
fallen several times.  

The examiner noted that physical examination was very 
difficult due to the veteran having pain in almost all 
movements, ranges of motion, and in all areas.  There was no 
evidence of foot drop, although the veteran said his ankles 
were hurting.  Examination revealed very limited left 
shoulder motion.  The veteran was only able to flex his 
lumbar spine to 20 degrees and then had pain.  Extension was 
to 5 degrees.  He was unable to do any straight leg raises or 
flex it due to complaints of too much pain.  He was tender on 
palpation to the lateral musculature of the lumbar spine.  
The examiner stated that he could not see a reason why the 
veteran was unable to care for himself.  The veteran had been 
offered surgery for his back and rotator cuff but had 
declined even though this may make him better.  He had use of 
his lower extremities and would not be better served by 
amputation.  His radiculopathy did not result in a complete 
lower extremity paralysis.  The examiner believed that the 
veteran should be able to dress and bathe himself.  He did 
not need any frequent adjustment of an orthopedic appliance.  
He did not need attention to protect himself from hazards of 
his daily environment.  

The examiner indicated that the veteran needed adjustments 
for housing.  Given his claims that he could not walk up 
stairs, he probably needed to use some canes or maybe some 
rails in the bathroom to help him get up and down from seated 
positions.  However, the examiner reiterated that he did not 
feel that the veteran was unable to care for himself.  

In a May 2004 statement, the veteran's mother reported that 
for the past three years she and her daughter had assisted 
the veteran with bathing, cooking, feeding, therapies, 
exercises, and transporting him to his appointments.   

1.  Entitlement to an increased disability rating for lumbar 
disk disease with right lower extremity radiculopathy, 
currently evaluated as 60 percent disabling.  

Pertinent Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  Specific diagnostic codes will be 
discussed where appropriate below.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, which is the situation with respect to the cervical-
dorsal spine and left shoulder disabilities, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2004).  

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Specific rating criteria

The veteran's lumbar disk disease with right lower extremity 
radiculopathy is evaluated as 60 percent disabling under 
former Diagnostic Code 5293 [intervertebral disc syndrome].    

During the pendency of the veteran's appeal the regulations 
pertaining to evaluation of disabilities of the spine have 
been amended twice.  See 67 Fed. Reg. 54345- 54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454-
51456 (Aug. 27, 2003) (effective September 26, 2003).  

Where the law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  See 
VAOGCPREC 7-2003.
However, revised statutory or regulatory provisions may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2004); VAOPGCPREC. 3-2000 (April 10, 2000).

The RO provided the veteran with the new regulatory criteria 
in the September 2002 and February 2005 SSOCs, respectively.  
Both the former and present regulations have thus been 
addressed at the RO level.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).  

(i) The former schedular criteria 

Prior to the recent amendments to the rating criteria, the 
highest available rating under Diagnostic Code 5293 was 60 
percent, indicative of pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of diseased disc, little intermittent 
relief.  A higher evaluation under the schedular provisions 
for evaluating spine disabilities was not possible absent 
fracture of the vertebra or complete bony fixation 
(ankylosis) of the spine in an unfavorable angle, with marked 
deformity and involvement of major joints or without other 
joint involvement.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5285 and 5286 (2001).

(ii.)  The 2002 revision

Effective September 23, 2002, the regulations pertaining to 
Diagnostic Code 5293 were amended.  A 60 percent disability 
rating remained the highest available rating under Diagnostic 
Code 5293 and was warranted when there were incapacitating 
episodes having a total duration of at least six weeks during 
the previous 12 months.  An incapacitating episode was 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician.  An 
evaluation could be had either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining separate evaluations of the chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities under 38 C.F.R. § 4.25, whichever method 
resulted in the higher evaluation.  

(iii.) The current schedular criteria 

In 2003, the schedule for rating spine disabilities was 
changed again to provide for the evaluation of all spine 
disabilities under a General Rating Formula for Diseases and 
Injuries of the Spine, unless the disability is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (renumbered as Diagnostic Code 5243).  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 50 percent rating for unfavorable ankylosis 
of the entire thoracolumbar spine and a 100 percent rating 
for unfavorable ankylosis of the entire spine.  

Current Diagnostic Code 5243 provides that intervertebral 
disc syndrome (preoperatively or postoperatively) be rated 
either under the General Rating Formula for Disease and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are rated 
separately, under an appropriate diagnostic code.  

The incapacitating episode rating scheme set forth in 
Diagnostic Code 5243 provides for no higher than a 60 percent 
rating and is nearly the same as that utilized in the 2002 
revision.

Analysis

Assignment of diagnostic code

The veteran's service-connected lumbar disk disease with 
right lower extremity radiculopathy is currently rated under 
former Diagnostic Code 5293. 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board observes in passing that the RO has employed a 
hyphenated diagnostic code, 5010-5293.  See 38 C.F.R. § 4.27 
(2002) [hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen].  
Diagnostic Code 5010 refers to arthritis due to trauma.  
There is little if any evidence that arthritis is present.  
It is clear that the veteran's chief, if not only, complaint 
revolves around lumbar disk disease with radiculopathy.  In 
any event, Diagnostic Code 5010 does not contain any 
schedular criteria and instead calls for arthritis to be 
rated under other diagnostic codes, chiefly involving 
limitation of motion.  Former Diagnostic Code 5292 
[limitation of motion, lumbar spine] would not help the 
veteran, since it carries a maximum rating of 40 percent, 
while Diagnostic Code 5293 allows for a maximum 60 percent 
rating.  

A disability rating in excess of the currently assigned 60 
percent is available only under former Diagnostic Codes 5285 
[residuals of fracture of vertebra] and 5286 [complete 
ankylosis of spine].  A careful review of the medical 
evidence indicates that there is no evidence of vertebral 
fracture, spinal cord involvement or spinal ankylosis which 
would warrant rating the veteran's disability under either 
former Diagnostic Code 5285 or 5286.  

After having carefully considered the matter, the Board has 
reached the conclusion that, based on the veteran's 
neurological complaints and the medical findings, the most 
appropriate diagnostic code is that for intervertebral disc 
syndrome.  The veteran's chief complaint involves muscular 
pain and radiculopathy, which is congruent with the schedular 
criteria found in former Diagnostic Code 5293.  
The veteran has not suggested the application of another 
diagnostic code.

With respect to the current schedular criteria, all spinal 
disabilities are rated under General Rating Formula for 
Diseases and Injuries of the Spine.  Alternatively, 
intervertebral disc syndrome may be rated Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  The Board will consider both below.


Schedular rating

(i.)  The former schedular criteria

The veteran has been assigned the maximum disability rating 
available under former Diagnostic Code 5293, 60 percent.  

(ii)  The current schedular criteria

The currently assigned 60 percent rating is also the maximum 
disability rating for intervertebral disc syndrome under the 
new rating criteria specifically pertaining to intervertebral 
disc syndrome, namely the Formula for Rating Intervertebral 
Disc Syndrome.  

With respect to the General Rating Formula for Diseases and 
Injuries of the Spine, a 100 percent disability rating, which 
is the only rating available in excess of 60 percent, 
requires unfavorable ankylosis of the entire spine.  
[Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).]  

Although the April 2004 VA examination revealed severely 
decreased range of motion of the lumbar spine, the medical 
evidence of record fails to demonstrate the presence of any 
ankylosis, favorable or unfavorable.  The April 2004 VA 
examination showed that the veteran was able to forward flex 
and extend his back to 20 degrees and 5 degrees, 
respectively.  As the veteran is able to move his lumbar 
spine that joint, by definition, is not immobile.  Ankylosis, 
much less unfavorable ankylosis, is not shown.  The criteria 
for the assignment of a 100 percent rating is therefore not 
met or approximated.
 
(iii.)  Conclusion

Under these circumstances, no basis exists under either the 
old or new criteria for the assignment of a schedular rating 
in excess of 60 percent for lumbar disk disease with right 
lower extremity radiculopathy.  

DeLuca considerations

The Board notes that where, as here, a claimant is already 
receiving the maximum disability rating for limitation of 
motion, consideration of the provisions of DeLuca v. Brown, 8 
Vet. App. 202 (1995) is not required.  See Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).

Esteban considerations

In Esteban v. Brown, 6 Vet. App. 259 (1994) the Court held 
that two or more separate disability ratings are possible in 
cases in which the claimant has separate and distinct 
manifestations arising from the same disability, 
notwithstanding VA's anti-pyramiding regulation, 38 C.F.R. § 
4.14.  In Bierman v. Brown, 6 Vet. App. 125 (1994), Court 
found that the provisions of Diagnostic Code 5293 do not 
expressly prohibit a separate neurological rating from being 
assigned in situations in which such a rating is warranted, 
in that case, foot drop.

The Board has carefully reviewed the record and has not 
identified any "stand alone" neurological or other 
disability which would allow for the assignment of a separate 
disability rating.  Neither has the veteran.  As noted above, 
nerve conduction studies were negative.  Specifically with 
respect to Bierman, the April 2004 examiner stated that there 
was no evidence of foot drop. 

Extraschedular criteria

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
(1) marked interference with employment or (2) frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§3.321(b)(1) (2003); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

With respect to frequent hospitalization, the record does not 
show any hospitalizations.

With respect to marked interference with employment, there is 
no question that the veteran's lumbar disk disease with right 
lower extremity radiculopathy adversely impacts his ability 
to perform in an employment situation.  The TDIU award was 
based, in large part, on the fact that the lumbar spine 
disability seemed to be preclusive of any employment 
functions.  

Thus, although the evidence of record indicates interference 
with employment due to service-connected lumbar spine 
disability, this is already recognized in the assignment of 
the maximum disability rating, 60 percent, for the lumbar 
spine disability.  Occupational impairment is specifically 
contemplated in the rating currently assigned.  See 38 C.F.R. 
§§ 3.321(a), 4.1; see also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
veteran has provided no cogent argument as to why still more 
disability should be assigned.  

The objective medical evidence does not disclose an 
exceptional or unusual disability picture.  For example, 
there has been no surgery on the back, nor is there urinary 
or fecal incontinence.  Indeed, examiners have commented that 
objective medical testing does not disclose much objective 
pathology.  The report of a January 2000 VA examination reads 
in part as follows:  "In short, this patient has had a 
negative workup with a negative EMG and a negative CT of his 
spine and negative myelogram".  This was also referred to in 
the most recent VA examination in April 2004.  

The veteran himself, as well as his mother, contends that his 
back disability essentially renders him wheelchair bound and 
unable to care for himself.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the Board 
rejects the unsubstantiated, self-serving statements of the 
veteran and his family.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) [VA cannot ignore a veteran's testimony 
simply because the veteran is an interested party; personal 
interest may, however, affect the credibility of the 
evidence].  

The veteran's presentation appears to be at odds with the 
objective medical evidence, as well as the observations of 
competent medical examiners.  It appears that there is a 
strong suspicion of malingering in this case.  The April 2004 
VA examiner commented that the veteran "does not seem 
motivated to get back to the workforce. . . . I believe that 
there are issues here for secondary gain, but it is 
impossible to prove."  This is exactly the same observation 
as that of a March 2003 examiner, who stated: 
"Unfortunately, I suspect a lot of secondary gain . .  . I 
am surprised that a 29-year-old male would not want to be 
more self sufficient and get on with his life." 
  
In short, the Board has been unable to identify any factors 
which may be considered to be exceptional or unusual.  The 
Board discounts the statements of the veteran and his mother 
concerning the purported extreme severity of his disability 
as exaggerations.  Referral of this issue for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.




	(CONTINUED ON NEXT PAGE)





2.  Entitlement to specially adapted housing or a special 
home adaptation grant.

Pertinent Law and Regulations

Applicable regulations provide that specially adapted housing 
is available to a veteran who has a permanent and total 
service-connected disability due to: (1) the loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes or a wheelchair.  38 U.S.C.A. § 2101(a); 38 
C.F.R. § 3.809.  The phrase "preclude locomotion" is defined 
as the necessity for regular and constant use of a 
wheelchair, braces, crutches or canes as a normal mode of 
locomotion although occasional locomotion by other methods 
may be possible.  38 C.F.R. § 3.809(d).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  The assistance 
referred to in this section will not be available to any 
veteran more than once.  38 U.S.C.A. § 2101(b)(1); 38 C.F.R. 
§ 3.809a.

Analysis

In the present case, service connection is in effect for low 
back disability, evaluated as 60 percent disabling, and for 
residuals of a left thumb injury, evaluated as 10 percent 
disabling.  The veteran's service-connected disabilities do 
not include loss of use of an upper extremity or blindness in 
both eyes.  As such, the only situation under which the 
veteran might qualify for entitlement to assistance in 
acquiring specially adapted housing would be if it were shown 
that his low back disability results in loss of use of one or 
more of his lower extremities, so as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
See 38 C.F.R. § 3.809.

The evidence of record includes an April 2004 VA examination 
report which notes that the veteran reported to the 
examination in wheelchair.  It was also noted that at home 
the veteran used a cane to get around.  Following physical 
examination, the examiner acknowledged that the veteran 
needed some adjustments for housing because he could not walk 
up stairs.  The examiner stated that he probably needed to 
use canes or rails in the bathroom to help him up and down 
from seated positions.  Therefore, although the record 
contains evidence that the veteran's radiculopathy does not 
result in complete lower extremity paralysis, it does show 
that his low back disability precludes him from routinely 
ambulating on his own.  

Although as discussed above there appears to be a suggestion 
of exaggeration of symptomatology on the part of the veteran, 
resolving all reasonable doubt in the veteran's favor and 
based on the VA examiner's comments the Board concludes that 
the low back disability is of such severity that the veteran 
ordinarily is precluded from locomotion without the aid of a 
wheelchair, crutches, or canes.  See 38 C.F.R. § 3.809(b)(1), 
(d).  The Board therefore finds that the requirements for 
specially adapted housing have been met, and the appeal is 
granted to that extent.

3.  Entitlement to SMC based on need for regular aid and 
attendance and/or being housebound.

Pertinent Law and Regulations

The criteria for determining whether SMC is payable by reason 
of need of aid and attendance is set forth in 38 C.F.R. § 
3.351, which in pertinent part provides:

(b)  Aid and attendance; need.  Need for aid and attendance 
means helplessness or being so nearly helpless as to require 
the regular aid and attendance of another person.  The 
criteria set forth in paragraph (c) of this section will be 
applied in determining whether such need exists.

(c)  Aid and attendance; criteria.  The veteran, spouse, 
surviving spouse or parent will be considered in need of 
regular aid and attendance if he or she:

(1)  Is blind or nearly so blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or

(2)  Is a patient in a nursing home because of mental or 
physical incapacity; or

(3)  Establishes a factual need for aid and attendance under 
the criteria set forth in 38 C.F.R. § 3.352(a).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  See 38 C.F.R. § 3.352(a).

Although a veteran need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the Court has held that it 
is logical to infer there is a threshold requirement that "at 
least one of the enumerated factors be present."  Turco v. 
Brown, 9 Vet. App. 222, 224 (1996).

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph, "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that the 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice. It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  Determinations that the veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  See 38 C.F.R. § 3.352(a).

SMC is also payable where the veteran has a single service-
connected disability rated as 100 percent and, (1) he has 
additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) he is permanently housebound by reason of service-
connected disability or disabilities.  This requirement is 
met when the veteran is substantially confined as a direct 
result of service-connected disabilities to his dwelling and 
the immediate premises or, if institutionalized, to the ward 
or clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 U.S.C.A. § 1114(s) 
(West 2002); 38 C.F.R. § 3.350(i) (2004).

Analysis

The record reflects that the veteran is service-connected for 
low back disability, evaluated as 60 percent disabling and 
residuals of a left thumb injury, evaluated as 10 percent 
disabling.  

It is clear that the issue revolves around the back 
disability.  The medical evidence of record indicates that 
the service-connected thumb injury is of little consequence 
to the matter of SMC.  In this connection, the Board points 
out that there is evidence of a frozen left shoulder which 
causes significant limitation of the left upper extremity, 
but this is not service connected and cannot be considered. 

The veteran has neither contended, nor does medical evidence 
show, that he is legally blind.  Further, it is clear that 
the veteran is not confined to a nursing home because of 
mental or physical incapacity.  Thus, the first two criteria 
of 38 C.F.R. § 3.351(c) are not applicable in this case, and 
may not be used to support the veteran's claim for SMC 
benefits based on the need for regular aid and attendance of 
another person.

As a consequence of the above, the veteran's entitlement to 
the sought after benefits turns on whether evidence on file 
establishes a factual need for regular aid and attendance.  
Applying the legal criteria to the facts of this case, the 
Board concludes that the evidence does not establish a 
factual need for regular aid and attendance.  Upon VA 
examination conducted in April 2004, the examiner commented 
that despite the veteran's complaints, there was no 
suggestion that he needed help dressing or undressing, 
keeping himself clean, feeding himself, attending to the 
wants of nature, or protecting himself from the hazards or 
dangers incident to his daily environment.  

To the extent that the veteran and his mother contend that he 
requires the aid and attendance of another person, the Board 
finds that such statements are directly contradicted by the 
April 2004 VA examiner, as well as the March 2002 examiner, 
both of which have been quoted above.  Crucially, the April 
2004 VA examiner concluded that such disability did not 
preclude the veteran from being able to care for himself on a 
daily basis.  Both examiners indicated that the real problem 
is the veteran's lack of motivation.

The Board has taken into consideration statements from the 
veteran and his mother concerning his ability to care for 
himself, including a May 2004 statement from the veteran's 
mother that she and the veteran's sister had to provide 
personal care for the veteran, even to include feeding him.  
The Board finds these statements to be self-serving and 
contradicted by contemporaneous medical records, and 
therefore of very little probative value.  See Cartright, 
supra.  As has been discussed in connection with the first 
issue, above, the veteran's statements and those of his 
family concerning his alleged incapacitity to engage in even 
limited activities of daily living are at odds with the 
objective medical reports, which indicate much less objective 
pathology.

With respect to the May 2004 statement of the veteran's 
mother that the veteran, for the three previous years, had 
needed assistance in "personal care, bathing, cooking, 
feeding, assisting with therapy exercises and transporting 
him", this is contradicted by the report of a March 2002 VA 
examination.  This report reads in pertinent part as follows:

He is currently not hospitalized or bedridden.  He 
currently does not cook for himself because his mother 
does, essentially [he] is being cared for by his mother, 
although I suspect that he does not need as much 
assistance as he is getting right now.

In short, the preponderance of the evidence in this case does 
not provide a basis for a finding that, due to his service-
connected disabilities, the veteran is precluded from taking 
care of his daily living activities.  And insofar as there is 
no indication that any of the criteria listed in 38 C.F.R. § 
3.352(a) are present, the veteran's claim for SMC based on a 
need for regular aid and attendance must be denied.  

The veteran is also seeking SMC benefits based on being 
housebound.  Entitlement to these benefits is predicated on 
the evidence of record showing that the veteran has one 
single disability ratable 100 percent disabling and has 
additional disabilities independently ratable 60 percent or 
more disabling: or, in addition to the 100 percent disability 
evaluation, is demonstrably housebound due to disability.  In 
this case none of these criteria have been met.  The clinical 
data does not demonstrate that the veteran is confined to his 
dwelling or the immediate premises due to disability.  Thus, 
there is no legal basis upon which entitlement to housebound 
status may be established.

Because the Board concludes that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
SMC based on the need for regular aid and attendance of 
another person or due to being housebound, the benefit-of-
the-doubt doctrine does not apply.  

4.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.

Pertinent Law and Regulations

Financial assistance may be provided to an "eligible person" 
in acquiring an automobile or other conveyance and adaptive 
equipment, or adaptive equipment only.  38 U.S.C.A. § 
3902(a)(b).

A veteran is considered an "eligible person" if he is 
entitled to compensation for any of the following 
disabilities: (i) The loss or permanent loss of use of one or 
both feet; (ii) the loss or permanent loss of use of one or 
both hands; (iii) the permanent impairment of vision of both 
eyes.  38 C.F.R. § 3.808(b)(1).

A veteran who does not qualify as an "eligible person" under 
the foregoing criteria may nevertheless be entitled to 
adaptive equipment if he is entitled to VA compensation for 
ankylosis of one or both knees, or of one or both hips, and 
adaptive equipment.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 
3.808(b)(1)(iv).

The term "loss of use" of a hand or foot is defined at 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow or knee with the use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc, in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss 
of use of a foot include extremely unfavorable ankylosis of 
the knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches or more.

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis, supra; see also Shipwash v. Brown, 8 Vet. App. 218, 
221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
(27th ed. 1988) at 91).

Analysis

As previously noted, service connection is in effect for low 
back disability, evaluated as 60 percent disabling and 
residuals of a left thumb injury, evaluated as 10 percent 
disabling.  The veteran has also been awarded TDIU.  

The veteran has not advanced the contention that his service-
connected disabilities resulted in loss or permanent loss of 
use of one or both hands, permanent impairment of vision of 
both eyes as contemplated by the regulations, or ankylosis of 
one or both knees or both hips, and the Board has not 
identified any evidence to that effect.  Accordingly, the 
Board's inquiry will be directed to whether the veteran's 
service-connected disabilities, specifically his low back 
disability, have led to the loss of use of both feet.

The medical evidence does not support a conclusion that there 
is present the requisite loss of use of his feet as 
contemplated by law.  There is no objective medical evidence 
that there is here present loss of use of the ankles/feet to 
the extent that the veteran has no effective function other 
than that which would be equally well served by an 
amputation.  Indeed, the April 2004 examiner (in response to 
a specific question posed in the Board's remand) stated:  
"He does have use of his lower extremities, he would not be 
better served by amputation." 

As has been described in the Board's VCAA discussion above, 
the veteran has been accorded ample opportunity to provide 
medical evidence in support of his claim.  He has not done 
so.  See 38 U.S.C.A. § 5107(a) [a claimant has the 
responsibility to support a claim for benefits]. 

In sum, while the veteran's low back disability results in 
pain and weakness in his lower extremities, restricting range 
of motion and impairing his ability to ambulate, he still 
retains actual functional use of the ankles/feet that does 
not equate to loss of use.  Ankylosis of either knee or hip 
is not demonstrated.  Accordingly, the criteria for 
entitlement to an automobile or automotive adaptive equipment 
have not been met.


ORDER

Entitlement to an increased rating for the service-connected 
low back disability is denied.  

Subject to the criteria governing awards of monetary 
benefits, entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing is granted.

Entitlement to SMC based on the need for regular aid and 
attendance of another person or due to being housebound is 
denied.  

Entitlement to automobile and adaptive equipment and/or 
adaptive equipment is denied.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


